Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

by and among

EnPro Industries, Inc.

and

Applied Surface Technology, Inc.,

Belfab, Inc.,

Coltec International Services Co.,

Compressor Products International LLC,

EnPro Associates, LLC,

EnPro Holdings, Inc.,

Fairbanks Morse, LLC,

Garlock Hygienic Technologies, LLC,

Garlock Pipeline Technologies, Inc.,

GGB, Inc.,

GGB LLC,

STEMCO Kaiser Incorporated,

Stemco LP,

Stemco Products, Inc.,

Technetics Group Daytona, Inc.,

Technetics Group LLC and

Technetics Group Oxford, Inc.,

as Guarantors

and

Merrill Lynch, Pierce, Fenner & Smith Incorporated, as Representative of the 

several Initial Purchasers

Dated as of March 24, 2017



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of March 24, 2017, by and among EnPro Industries, Inc., a North Carolina
corporation (the “Company”), Applied Surface Technology, Inc., Belfab, Inc.,
Coltec International Services Co., Compressor Products International LLC, EnPro
Associates, LLC, EnPro Holdings, Inc., Fairbanks Morse, LLC, Garlock Hygienic
Technologies, LLC, Garlock Pipeline Technologies, Inc., GGB, Inc., GGB LLC,
STEMCO Kaiser Incorporated, Stemco LP, Stemco Products, Inc., Technetics Group
Daytona, Inc., Technetics Group LLC and Technetics Group Oxford, Inc., as
Guarantors (collectively, the “Guarantors”), and Merrill Lynch, Pierce, Fenner &
Smith Incorporated (“Merrill Lynch”), on behalf of itself and as representative
of the several initial purchasers named on Schedule A of the Purchase Agreement
(the “Initial Purchasers”), each of whom has agreed to purchase the Company’s
$150,000,000 5.875% Senior Notes due 2022 (collectively, the “Initial Notes”)
fully and unconditionally guaranteed by the Guarantors (the “Guarantees”)
pursuant to the Purchase Agreement (as defined below). The Initial Notes are
being issued under an indenture dated September 16, 2014 (the “Base Indenture”),
as supplemented through the date hereof including by an Eighth Supplemental
Indenture dated as of the date hereof (the “Supplemental Indenture”, and
together with the Base Indenture and all other supplemental indentures through
the date hereof, the “Indenture”), each by and among the Company, the Guarantors
and U.S. Bank National Association, as trustee (the “Trustee”).    The Initial
Notes and the Guarantees thereof are herein collectively referred to as the
“Initial Securities.”

This Agreement is made pursuant to the Purchase Agreement, dated March 21, 2017
(the “Purchase Agreement”), among the Company, the Guarantors and the Initial
Purchasers (i) for the benefit of the Initial Purchasers and (ii) for the
benefit of the holders from time to time of the Initial Securities, including
the Initial Purchasers. In order to induce the Initial Purchasers to purchase
the Initial Securities, the Company has agreed to provide the registration
rights set forth in this Agreement. The execution and delivery of this Agreement
is a condition to the obligations of the Initial Purchasers set forth in Section
5(g) of the Purchase Agreement.

The parties hereby agree as follows:

SECTION 1.    Definitions. As used in this Agreement, the following capitalized
terms shall have the following meanings:

Agreement: As defined in the preamble hereof.

Base Indenture: As defined in the preamble hereof.

Broker-Dealer: Any broker or dealer registered under the Exchange Act.

Business Day: Any day other than a Saturday, Sunday or U.S. federal holiday or a
day on which banking institutions or trust companies located in New York, New
York are authorized or obligated to be closed.

Closing Date: The date of this Agreement.



--------------------------------------------------------------------------------

Commission: The Securities and Exchange Commission.

Company: As defined in the preamble hereof.

Consummate: A registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the Securities Act of the Exchange Offer Registration
Statement relating to the Exchange Securities to be issued in the Exchange
Offer, (ii) the maintenance of such Registration Statement continuously
effective and the keeping of the Exchange Offer open for a period not less than
the minimum period required pursuant to Section 3(b) hereof, and (iii) the
delivery by the Company to the Registrar (as defined in the Indenture) of
Exchange Securities in the same aggregate principal amount as the aggregate
principal amount of Initial Securities that were, as of the expiration time of
the Exchange Offer, validly tendered and not validly withdrawn by Holders
thereof pursuant to the Exchange Offer.

Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder.

Exchange Offer: An offer by the Company, registered under the Securities Act
pursuant to a Registration Statement, to Holders to exchange, for any and all
outstanding Transfer Restricted Securities, Exchange Securities in an equal
principal amount.

Exchange Offer Registration Statement: The Registration Statement relating to
the Exchange Offer, including the related Prospectus.

Exchange Securities: The $150,00,000 5.875% Senior Notes due 2022, of the same
series under the Indenture as the Initial Securities, to be issued to Holders in
exchange for Transfer Restricted Securities pursuant to the Exchange Offer.

Existing Securities: The $300,000,000 5.875% Senior Notes due 2022 issued
pursuant to the Base Indenture on September 16, 2014.

FINRA: Financial Industry Regulatory Authority

Guarantors: As defined in the preamble hereof.

Holders: As defined in Section 2(b) hereof.

Indemnified Holder: As defined in Section 8(a) hereof.

Indenture: As defined in the preamble hereof.

Initial Purchasers: As defined in the preamble hereto.Initial Notes: As defined
in the preamble hereto.

Initial Placement: The issuance and sale by the Company of the Initial
Securities to the Initial Purchasers pursuant to the Purchase Agreement.

 

2



--------------------------------------------------------------------------------

Initial Securities: As defined in the preamble hereto.

Person: An individual, partnership, corporation, trust or unincorporated
organization, or a government or agency or political subdivision thereof.

Prospectus: The prospectus included in a Registration Statement, as amended or
supplemented by any prospectus supplement and by all other amendments thereto,
including post-effective amendments, and all material incorporated by reference
into such Prospectus.

Purchase Agreement: As defined in the preamble hereto.

Registration Default: As defined in Section 5 hereof.

Registration Statement: Any registration statement of the Company relating to
(a) an offering of Exchange Securities pursuant to an Exchange Offer or (b) the
registration for resale of Transfer Restricted Securities pursuant to the Shelf
Registration Statement, which is filed pursuant to the provisions of this
Agreement, in each case, including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.

Securities: The Initial Securities and the Exchange Securities.

Securities Act: The Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

Shelf Registration Statement: As defined in Section 4(a) hereof.

Supplemental Indenture: As defined in the preamble hereof.

Transfer Restricted Securities: Each Initial Security, until the earliest to
occur of a) the date on which such Initial Security is exchanged in the Exchange
Offer for an Exchange Security entitled to be resold to the public by the Holder
thereof without complying with the prospectus delivery requirements of the
Securities Act, (b) the date on which such Initial Security has been effectively
registered under the Securities Act and disposed of in accordance with a Shelf
Registration Statement and (c) the date on which such Initial Security is
distributed to the public by a Broker-Dealer pursuant to the “Plan of
Distribution” contemplated by the Exchange Offer Registration Statement
(including delivery of the Prospectus contained therein).

Trust Indenture Act: The Trust Indenture Act of 1939, as amended.

Trustee: As defined in the preamble hereof.

Underwritten Registration or Underwritten Offering: A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.

 

3



--------------------------------------------------------------------------------

SECTION 2.    Securities Subject to this Agreement.

(a)    Transfer Restricted Securities. The securities entitled to the benefits
of this Agreement are the Transfer Restricted Securities.

(b)    Holders of Transfer Restricted Securities. A Person is deemed to be a
holder of Transfer Restricted Securities (each, a “Holder”) whenever such Person
owns Transfer Restricted Securities.

SECTION 3.    Registered Exchange Offer.

(a)    Unless the Exchange Offer shall not be permissible under applicable law
or Commission policy (after the procedures set forth in Section 6(a) hereof have
been complied with), each of the Company and the Guarantors shall (i) cause to
be filed with the Commission a Registration Statement under the Securities Act
relating to the Exchange Securities and the Exchange Offer, (ii) use its
commercially reasonable efforts to cause such Registration Statement to be
declared effective by the Commission under the Securities Act, (iii) use its
commercially reasonable efforts to cause the Exchange Offer to be Consummated no
later than the 300th day after the Closing Date (or if such 300th day is not a
Business Day, the next succeeding Business Day). The Exchange Offer shall be on
the appropriate form permitting registration of the Exchange Securities to be
offered in exchange for the Transfer Restricted Securities.

(b)    Each of the Company and the Guarantors shall use commercially reasonable
efforts to cause the Exchange Offer Registration Statement to be effective
continuously and shall keep the Exchange Offer open for a period of not less
than the minimum period required under applicable federal and state securities
laws to Consummate the Exchange Offer; provided, however, that in no event shall
such period be less than 20 Business Days after the date notice of the Exchange
Offer is mailed to the Holders. The Company shall cause the Exchange Offer to
comply with all applicable federal and state securities laws. No securities
other than the Exchange Securities shall be included in the Exchange Offer
Registration Statement.

(c)    The Company shall indicate in a “Plan of Distribution” section contained
in the Prospectus forming a part of the Exchange Offer Registration Statement
that any Broker-Dealer who holds Initial Securities that are Transfer Restricted
Securities and that were acquired for its own account as a result of
market-making activities or other trading activities (other than Transfer
Restricted Securities acquired directly from the Company), may exchange such
Initial Securities pursuant to the Exchange Offer; however, such Broker-Dealer
may be deemed to be an “underwriter” within the meaning of the Securities Act
and must, therefore, deliver a prospectus meeting the requirements of the
Securities Act in connection with any resales of the Exchange Securities
received by such Broker-Dealer in the Exchange Offer, which prospectus delivery
requirement may be satisfied by the delivery by such Broker-Dealer of the
Prospectus contained in the Exchange Offer Registration Statement. Such “Plan of
Distribution” section shall also contain all other information with respect to
such resales by Broker-Dealers that the Commission may require in order to
permit such resales pursuant thereto, but such “Plan of Distribution” shall not
name any such Broker-Dealer or disclose the amount of Initial Securities held by
any such Broker-Dealer except to the extent required by the Commission as a
result of a change in policy after the date of this Agreement.

 

4



--------------------------------------------------------------------------------

Each of the Company and the Guarantors shall use its commercially reasonable
efforts to keep the Exchange Offer Registration Statement continuously
effective, supplemented and amended as required by the provisions of Section
6(c) hereof to the extent necessary to ensure that it is available for resales
of Exchange Securities received by Broker-Dealers in the Exchange Offer in the
circumstances described in the immediately preceding paragraph, and to ensure
that it conforms with the requirements of this Agreement, the Securities Act and
the policies, rules and regulations of the Commission as announced from time to
time, for a period ending on the earlier of (i) 180 days from the date on which
the Exchange Offer is Consummated and (ii) the date on which a Broker-Dealer is
no longer required to deliver a prospectus in connection with market-making or
other trading activities. The Company shall provide sufficient copies of the
latest version of such Prospectus to Broker-Dealers promptly upon request at any
time during such 180-day (or shorter as provided in the foregoing sentence)
period in order to facilitate such resales.

SECTION 4.    Shelf Registration.

(a)    Shelf Registration. If (i) the Company is not required to file an
Exchange Offer Registration Statement or to consummate the Exchange Offer
because the Exchange Offer is not permitted by applicable law or Commission
policy (after the procedures set forth in Section 6(a) hereof have been complied
with), (ii) for any reason the Exchange Offer is not Consummated by the 300th
day after the Closing Date (or if such 300th day is not a Business Day, the next
succeeding Business Day), or (iii) with respect to any Holder of Transfer
Restricted Securities (A) such Holder is prohibited by applicable law or
Commission policy from participating in the Exchange Offer, or (B) such Holder
may not resell the Exchange Securities acquired by it in the Exchange Offer to
the public without delivering a prospectus and that the Prospectus contained in
the Exchange Offer Registration Statement is not appropriate or available for
such resales by such Holder, or (C) such Holder is a Broker-Dealer and holds
Initial Securities acquired directly from the Company or one of its affiliates
then, upon such Holder’s request, the Company and the Guarantors shall:

(x)    use their commercially reasonable efforts to cause to be filed a shelf
registration statement pursuant to Rule 415 under the Securities Act, which may
be an amendment to the Exchange Offer Registration Statement (in either event,
the “Shelf Registration Statement”) as promptly as practicable, which Shelf
Registration Statement shall provide for resales of all Transfer Restricted
Securities the Holders of which shall have provided the information required
pursuant to Section 4(b) hereof; and

(y)    use their commercially reasonable efforts to cause such Shelf
Registration Statement to be declared effective by the Commission as promptly as
practicable.

Each of the Company and the Guarantors shall use its commercially reasonable
efforts to keep such Shelf Registration Statement continuously effective,
supplemented and amended as required by the provisions of Sections 6(b) and
(c) hereof to the extent necessary to ensure that it is available for resales of
Initial Securities by the Holders of Transfer Restricted Securities entitled to
the benefit of this Section 4(a), and to ensure that it conforms with the
requirements of this Agreement, the Securities Act and the policies, rules and
regulations of the Commission as announced from time to time, for a period of at
least two years following the effective date of

 

5



--------------------------------------------------------------------------------

such Shelf Registration Statement (or shorter period that will terminate when
all the Initial Securities covered by such Shelf Registration Statement have
been sold pursuant to such Shelf Registration Statement).

(b)    Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder of Transfer Restricted Securities may include
any of its Transfer Restricted Securities in any Shelf Registration Statement
pursuant to this Agreement unless and until such Holder furnishes to the Company
in writing, within 20 Business Days after receipt of a request therefor, such
information as the Company may reasonably request for use in connection with any
Shelf Registration Statement or Prospectus or preliminary Prospectus included
therein. Each Holder as to which any Shelf Registration Statement is being
effected agrees to furnish promptly to the Company all information required to
be disclosed in order to make the information previously furnished to the
Company by such Holder not materially misleading.

SECTION 5.    Additional Interest. If (i) the Exchange Offer has not been
Consummated by the 300th day after the Closing Date with respect to the Exchange
Offer Registration Statement (or if such 300th day is not a Business Day, the
succeeding Business Day), (ii) the Shelf Registration Statement, if required
hereby, has not been filed or declared effective by the Commission by the 300th
day after the Closing Date (or if such 300th day is not a Business Day, the
succeeding Business Day) or (iii) any Registration Statement required by this
Agreement is filed and declared effective but shall thereafter cease to be
effective or fail to be usable for its intended purpose at any time during which
it is required by this Agreement to be kept effective without being succeeded
immediately by a post-effective amendment to such Registration Statement that
cures such failure and that is itself immediately declared effective (each such
event referred to in clauses (i) through (iii), a “Registration Default”), the
Company hereby agrees that the interest rate borne by the Transfer Restricted
Securities shall be increased by 0.25% per annum during the 90-day period
immediately following the occurrence of any Registration Default and shall
increase by 0.25% per annum at the end of each subsequent 90-day period, but in
no event shall such increase exceed 1.00% per annum. Following the cure of all
Registration Defaults relating to any particular Transfer Restricted Securities,
the interest rate borne by the relevant Transfer Restricted Securities will be
reduced to the original interest rate borne by such Transfer Restricted
Securities; provided, however, that, if after any such reduction in interest
rate, a different Registration Default occurs, the interest rate borne by the
relevant Transfer Restricted Securities shall again be increased pursuant to the
foregoing provisions.

All obligations of the Company and the Guarantors set forth in the preceding
paragraph that are outstanding with respect to any Transfer Restricted Security
at the time such security ceases to be a Transfer Restricted Security shall
survive until such time as all such obligations with respect to such security
shall have been satisfied in full.

SECTION 6.    Registration Procedures.

(a)    Exchange Offer Registration Statement.

(i)    In connection with the Exchange Offer, the Company and the Guarantors
shall comply with the applicable provisions of Section 6(c) hereof, and the
Company shall use their commercially reasonable efforts to Consummate the
Exchange Offer.

 

6



--------------------------------------------------------------------------------

(ii)    If in the reasonable opinion of counsel to the Company there is a
question as to whether the Exchange Offer is permitted by applicable law, each
of the Company and the Guarantors hereby agrees to seek a no-action letter or
other favorable decision from the Commission allowing the Company to Consummate
an Exchange Offer for such Initial Securities. Each of the Company and the
Guarantors hereby agrees to pursue the issuance of such a decision to the
Commission staff level but shall not be required to take commercially
unreasonable action to effect a change of Commission policy. Each of the Company
and the Guarantors hereby agrees, however, to (A) participate in telephonic
conferences with the Commission, (B) deliver to the Commission staff an analysis
prepared by counsel to the Company setting forth the legal bases, if any, upon
which such counsel has concluded that such an Exchange Offer should be permitted
and (C) diligently pursue a favorable resolution by the Commission staff of such
submission.

(iii)    As a condition to its participation in the Exchange Offer pursuant to
the terms of this Agreement, each Holder of Transfer Restricted Securities shall
furnish, upon the request of the Company, prior to the Consummation thereof, a
written representation to the Company (which may be contained in the letter of
transmittal contemplated by the Exchange Offer Registration Statement) to the
effect that (A) it is not an affiliate of the Company, (B) it is not engaged in,
and does not intend to engage in, and has no arrangement or understanding with
any Person to participate in, a distribution of the Exchange Securities to be
issued in the Exchange Offer and (C) it is acquiring the Exchange Securities in
its ordinary course of business. In addition, all such Holders of Transfer
Restricted Securities shall otherwise cooperate in the Company’s preparations
for the Exchange Offer. Each Holder hereby acknowledges and agrees that any
Broker-Dealer and any such Holder using the Exchange Offer to participate in a
distribution of the securities to be acquired in the Exchange Offer (1) could
not under Commission policy as in effect on the date of this Agreement rely on
the position of the Commission enunciated in Morgan Stanley and Co., Inc.
(available June 5, 1991) and Exxon Capital Holdings Corporation (available
May 13, 1988), as interpreted in the Commission’s letter to Shearman & Sterling
dated July 2, 1993, and similar no-action letters (which may include any
no-action letter obtained pursuant to clause (i) above), and (2) must comply
with the registration and prospectus delivery requirements of the Securities Act
in connection with a secondary resale transaction and that such a secondary
resale transaction should be covered by an effective registration statement
containing the selling security holder information required by Item 507 or Item
508, as applicable, of Regulation S-K if the resales are of Exchange Securities
obtained by such Holder in exchange for Initial Securities acquired by such
Holder directly from the Company.

(b)    Shelf Registration Statement. In the event that the Company and the
Guarantors are required to use their commercially reasonable efforts to cause
the Shelf Registration Statement to be filed, each of the Company and the
Guarantors shall comply with the provisions of Section 6(c) hereof and shall use
its commercially reasonable efforts to effect such registration to permit the
sale of the Transfer Restricted Securities being sold in accordance with the
intended method or methods of distribution thereof, and pursuant thereto each of
the Company and the Guarantors will use their commercially reasonable efforts to
cause as promptly as practicable to be prepared and to be filed with the
Commission a Registration Statement relating to the registration on any
appropriate form under the Securities Act, which form shall be available for the
sale of the Transfer Restricted Securities in accordance with the intended
method or methods of distribution thereof.

 

7



--------------------------------------------------------------------------------

(c)    General Provisions. In connection with any Registration Statement and any
Prospectus required by this Agreement (including, without limitation, any
Registration Statement and the related Prospectus required to permit resales of
Initial Securities by Broker-Dealers), each of the Company and the Guarantors
shall:

(i)    use its commercially reasonable efforts to keep such Registration
Statement continuously effective and provide all requisite financial statements
(including, if required by the Securities Act or any regulation thereunder,
financial statements of the Guarantors for the period specified in Section 3 or
Section 4 hereof, as applicable; upon the occurrence of any event that would
cause any such Registration Statement or the Prospectus contained therein (A) to
contain a material misstatement or omission or (B) not to be effective and
usable for resale of Transfer Restricted Securities during the period required
by this Agreement, the Company shall file promptly an appropriate amendment to
such Registration Statement, in the case of clause (A), correcting any such
misstatement or omission, and, in the case of either clause (A) or (B), use its
commercially reasonable efforts to cause such amendment to be declared effective
and such Registration Statement and the related Prospectus to become usable for
their intended purpose(s) as soon as practicable thereafter;

(ii)    prepare and file with the Commission such amendments and post-effective
amendments to the applicable Registration Statement as may be necessary to keep
the Registration Statement effective for the applicable period set forth in
Section 3 or Section 4 hereof, as applicable, or such shorter period as will
terminate when all Transfer Restricted Securities covered by such Registration
Statement have been sold; cause the Prospectus to be supplemented by any
required prospectus supplement, and as so supplemented to be filed pursuant to
Rule 424 under the Securities Act, and to comply fully with the applicable
provisions of Rules 424 and 430A under the Securities Act in a timely manner;
and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such Registration Statement during the
applicable period in accordance with the intended method or methods of
distribution by the sellers thereof set forth in such Registration Statement or
supplement to the Prospectus;

(iii)    in connection with any Shelf Registration Statement, advise the
underwriter(s) and selling holders promptly and, if requested by such Persons,
to confirm such advice in writing, (A) when the Prospectus or any Prospectus
supplement or post-effective amendment has been filed, and, with respect to any
Registration Statement or any post-effective amendment thereto, when the same
has become effective, (B) of any request by the Commission for amendments to the
Registration Statement or amendments or supplements to the Prospectus or for
additional information relating thereto, (C) of the issuance by the Commission
of any stop order suspending the effectiveness of the Registration Statement
under the Securities Act or of the suspension by any state securities commission
of the qualification of the Transfer Restricted Securities for offering or sale
in any jurisdiction, or the initiation of any proceeding for any of the
preceding purposes, (D) of the existence of any fact or the happening of any
event that makes any statement of a

 

8



--------------------------------------------------------------------------------

material fact made in the Registration Statement, the Prospectus, any amendment
or supplement thereto, or any document incorporated by reference therein untrue,
or that requires the making of any additions to or changes in the Registration
Statement or the Prospectus in order to make the statements therein not
misleading. If at any time the Commission shall issue any stop order suspending
the effectiveness of the Registration Statement, or any state securities
commission or other regulatory authority shall issue an order suspending the
qualification or exemption from qualification of the Transfer Restricted
Securities under state securities or blue sky laws, each of the Company and the
Guarantors shall use its commercially reasonable efforts to obtain the
withdrawal or lifting of such order at the earliest possible time;

(iv)    furnish without charge to each of the Initial Purchasers, each selling
Holder named in any Registration Statement, and each of the underwriter(s), if
any, before filing with the Commission, copies of any Registration Statement or
any Prospectus included therein or any amendments or supplements to any such
Registration Statement or Prospectus (including all documents incorporated by
reference after the initial filing of such Registration Statement), which
documents will be subject to the review and comment of such Holders and
underwriter(s) in connection with such sale, if any, for a period of at least
five Business Days, and the Company will not file any such Registration
Statement or Prospectus or any amendment or supplement to any such Registration
Statement or Prospectus (including all such documents incorporated by reference)
to which an Initial Purchaser of Transfer Restricted Securities covered by such
Registration Statement or the underwriter(s), if any, shall reasonably object in
writing within five Business Days after the receipt thereof (such objection to
be deemed timely made upon confirmation of telecopy transmission within such
period). The objection of an Initial Purchaser or underwriter, if any, shall be
deemed to be reasonable if such Registration Statement, amendment, Prospectus or
supplement, as applicable, as proposed to be filed, contains a material
misstatement or omission;

(v)    provide any document that is to be filed with the Commission after the
filing of a Registration Statement and is to be incorporated by reference into
such Registration Statement to a single firm, which shall be Cahill Gordon &
Reindel LLP with respect to documents to be incorporated by reference into the
Exchange Offer Registration Statement, and, in the case of a Shelf Registration
Statement, a law firm selected by the Holders holding a majority in principal
amount of the Transfer Restricted Securities covered by such Registration
Statement, prior to the filing thereof to permit a reasonable opportunity for
such counsel to review such document (including exhibits thereto) proposed to be
filed;

(vi)    in connection with any Shelf Registration Statement, make available at
reasonable times for inspection by the Initial Purchasers, the managing
underwriter(s), if any, participating in any disposition pursuant to such
Registration Statement and any attorney or accountant retained by such Initial
Purchasers or any of the underwriter(s), all financial and other records,
pertinent corporate documents and properties of each of the Company and the
Guarantors and cause the Company’s and the Guarantors’ officers, directors and
employees to supply all information reasonably requested by any such Holder,
underwriter, attorney or accountant in connection with such Registration
Statement or

 

9



--------------------------------------------------------------------------------

any post-effective amendment thereto subsequent to the filing thereof and prior
to its effectiveness and to participate in meetings with investors to the extent
requested by the managing underwriter(s), if any;

(vii)    in connection with any Shelf Registration Statement, if requested by
any selling Holders or the underwriter(s), if any, promptly incorporate in any
Registration Statement or Prospectus, pursuant to a supplement or post-effective
amendment if necessary, such information as such selling Holders and
underwriter(s), if any, may reasonably request to have included therein,
including, without limitation, information relating to the “Plan of
Distribution” of the Transfer Restricted Securities, information with respect to
the principal amount of Transfer Restricted Securities being sold to such
underwriter(s), the purchase price being paid therefor and any other terms of
the offering of the Transfer Restricted Securities to be sold in such offering;
and make all required filings of such Prospectus supplement or post-effective
amendment as soon as practicable after the Company is notified of the matters to
be incorporated in such Prospectus supplement or post-effective amendment;

(viii)    in connection with any Shelf Registration Statement, cause the
Transfer Restricted Securities covered by the Registration Statement to be rated
with the appropriate rating agencies, if so requested by the Holders of a
majority in aggregate principal amount of Securities covered thereby or the
underwriter(s), if any;

(ix)    furnish to each Initial Purchaser, each selling Holder and each of the
underwriter(s), if any, without charge, at least one copy of the Registration
Statement, as first filed with the Commission, and of each amendment thereto,
including financial statements and schedules, all documents incorporated by
reference therein and all exhibits (including exhibits incorporated therein by
reference);

(x)    in connection with any Shelf Registration Statement, deliver to each
selling Holder and each of the underwriter(s), if any, without charge, as many
copies of the Prospectus (including each preliminary prospectus) and any
amendment or supplement thereto as such Persons reasonably may request; each of
the Company and the Guarantors hereby consents to the use of the Prospectus and
any amendment or supplement thereto by each of the selling Holders and each of
the underwriter(s), if any, in connection with the offering and the sale of the
Transfer Restricted Securities covered by the Prospectus or any amendment or
supplement thereto;

(xi)    enter into customary agreements (including an underwriting agreement),
and make such representations and warranties, and take all such other actions in
connection therewith in order to facilitate the disposition of the Transfer
Restricted Securities pursuant to any Registration Statement contemplated by
this Agreement, all to such extent as may be requested by any Initial Purchaser
or by any Holder of Transfer Restricted Securities or underwriter in connection
with any sale or resale pursuant to any Registration Statement contemplated by
this Agreement; and whether or not an underwriting

 

10



--------------------------------------------------------------------------------

agreement is entered into and whether or not the registration is an Underwritten
Registration, each of the Company and the Guarantors shall:

(A)    furnish to each Initial Purchaser, each selling Holder and each
underwriter, if any, in such substance and scope as they may request and as are
customarily made by issuers to underwriters in primary underwritten offerings:

(1)    upon the date of the Consummation of the Exchange Offer, if applicable,
or the effectiveness of the Shelf Registration Statement, if applicable, a
certificate, dated the date of Consummation of the Exchange Offer or the date of
effectiveness of the Shelf Registration Statement, as the case may be, signed by
(y) the President or any Vice President and (z) a principal financial or
accounting officer of each of the Company and the Guarantors, confirming, as of
the date thereof, matters similar to those set forth in Section 5(f) of the
Purchase Agreement and such other matters as such parties may reasonably
request;

(2)    upon the date of the Consummation of the Exchange Offer, if applicable,
or the effectiveness of the Shelf Registration Statement, if applicable, an
opinion, dated the date of Consummation of the Exchange Offer or the date of
effectiveness of the Shelf Registration Statement, as the case may be, of
counsel for the Company and the Guarantors, covering the matters set forth in
Section 5(c) and (e) of the Purchase Agreement and such other matters as such
parties may reasonably request, and in any event including a statement to the
effect that such counsel has participated in conferences with officers and other
representatives of the Company and the Guarantors, representatives of the
independent public accountants for the Company and the Guarantors,
representatives of the underwriter(s), if any, and counsel to the
underwriter(s), if any, in connection with the preparation of such Registration
Statement and the related Prospectus and have considered the matters required to
be stated therein and the statements contained therein, although such counsel
has not independently verified the accuracy, completeness or fairness of such
statements; and that such counsel advises that, on the basis of the foregoing,
no facts came to such counsel’s attention that caused such counsel to believe
that the applicable Registration Statement, at the time such Registration
Statement or any post-effective amendment thereto became effective, and, in the
case of the Exchange Offer Registration Statement, as of the date of
Consummation, contained an untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, or that the Prospectus contained in such
Registration Statement as of its date and, in the case of the opinion dated the
date of Consummation of the Exchange Offer, as of the date of Consummation,
contained an untrue statement of a material fact or omitted to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. Without limiting the
foregoing, such counsel may state further that such counsel assumes no
responsibility for, and has not independently verified, the accuracy,
completeness or fairness of the financial statements, notes and schedules and
other financial data included in any Registration Statement contemplated by this
Agreement or the related Prospectus; and

 

11



--------------------------------------------------------------------------------

(3)    upon the effectiveness of the Shelf Registration Statement, a customary
comfort letter, dated the date of effectiveness of the Shelf Registration
Statement, from the Company’s independent accountants, in the customary form and
covering matters of the type customarily requested to be covered in comfort
letters by underwriters in connection with primary underwritten offerings, and
covering or affirming the matters set forth in the comfort letters delivered
pursuant to Section 5(a) of the Purchase Agreement, without exception;

(B)    in connection with any Shelf Registration Statement, set forth in full or
incorporate by reference in the underwriting agreement, if any, the
indemnification provisions and procedures of Section 8 hereof with respect to
all parties to be indemnified pursuant to said Section; and

(C)    in connection with any Shelf Registration Statement, deliver such other
documents and certificates as may be reasonably requested by such parties to
evidence compliance with Section 6(c)(xi)(A) hereof and with any customary
conditions contained in the underwriting agreement or other agreement entered
into by the Company or any of the Guarantors pursuant to this Section 6(c)(xi),
if any.

If at any time the representations and warranties of the Company and the
Guarantors contemplated in Section 6(c)(xi)(A)(1) hereof cease to be true and
correct, the Company or the Guarantors shall so advise the Initial Purchasers
and the underwriter(s), if any, and each selling Holder promptly and, if
requested by such Persons, shall confirm such advice in writing;

(xii)    prior to any public offering of Transfer Restricted Securities,
cooperate with the selling Holders, the underwriter(s), if any, and their
respective counsel in connection with the registration and qualification of the
Transfer Restricted Securities under the state securities or blue sky laws of
such jurisdictions as the selling Holders or underwriter(s), if any, may request
and do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Transfer Restricted Securities covered
by the Shelf Registration Statement; provided, however, that none of the Company
nor the Guarantors shall be required to register or qualify as a foreign
corporation where it is not then so qualified or to take any action that would
subject it to the service of process in suits or to taxation, other than as to
matters and transactions relating to the Registration Statement, in any
jurisdiction where it is not then so subject;

(xiii)    cooperate with the selling Holders and the underwriter(s), if any, to
facilitate the timely preparation and delivery of certificates representing
Transfer Restricted Securities to be sold and not bearing any restrictive
legends; and enable such Transfer Restricted Securities to be in such
denominations and registered in such names as the Holders or the underwriter(s),
if any, may request at least two Business Days prior to any sale of Transfer
Restricted Securities made by such Holders or underwriter(s);

 

12



--------------------------------------------------------------------------------

(xiv)    use its best efforts to cause the Transfer Restricted Securities
covered by the Registration Statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
seller or sellers thereof or the underwriter(s), if any, to consummate the
disposition of such Transfer Restricted Securities, subject to the proviso
contained in Section 6(c)(xii) hereof;

(xv)    if any fact or event contemplated by Section 6(c)(iii)(D) hereof shall
exist or have occurred, prepare a supplement or post-effective amendment to the
Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Transfer Restricted Securities, the Prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein not misleading;

(xvi)    provide a CUSIP number for all Securities not later than the effective
date of the Registration Statement covering such Securities and use its
reasonable best efforts to cause the CUSIP Service Bureau to issue the same
CUSIP numbers for such Exchange Securities issued pursuant to the Exchange Offer
as the CUSIP numbers applicable to the Existing Securities and provide the
Trustee under the Indenture with printed certificates for such Securities which
are in a form eligible for deposit with the Depository Trust Company and take
all other action necessary to ensure that all such Securities are eligible for
deposit with the Depository Trust Company;

(xvii)    cooperate and assist in any filings required to be made with FINRA and
in the performance of any due diligence investigation by any underwriter
(including any “qualified independent underwriter”) that is required to be
retained in accordance with the rules and regulations of FINRA;

(xviii)    otherwise use its best efforts to comply with all applicable rules
and regulations of the Commission, and make generally available to its security
holders, as soon as practicable, a consolidated earnings statement meeting the
requirements of Rule 158 under the Securities Act (which need not be audited)
for the twelve-month period (A) commencing at the end of any fiscal quarter in
which Transfer Restricted Securities are sold to underwriters in a firm
commitment or best efforts Underwritten Offering or (B) if not sold to
underwriters in such an offering, beginning with the first month of the
Company’s first fiscal quarter commencing after the effective date of the
Registration Statement;

(xix)    cause the Indenture to be qualified under the Trust Indenture Act not
later than the effective date of the first Registration Statement required by
this Agreement, and, in connection therewith, cooperate with the Trustee and the
Holders of Securities to effect such changes to the Indenture as may be required
for such Indenture to be so qualified in accordance with the terms of the Trust
Indenture Act; and to execute and use its best efforts to cause the Trustee to
execute, all documents that may be required to effect such changes and all other
forms and documents required to be filed with the Commission to enable such
Indenture to be so qualified in a timely manner;

 

13



--------------------------------------------------------------------------------

(xx)    cause all Securities covered by the Registration Statement to be listed
on each securities exchange or automated quotation system on which similar
securities issued by the Company are then listed if requested by the Holders of
a majority in aggregate principal amount of Initial Securities or the managing
underwriter(s), if any; and

(xxi)    provide promptly to each Holder upon request each document filed with
the Commission pursuant to the requirements of Section 13 and Section 15 of the
Exchange Act.

Each Holder agrees by acquisition of a Transfer Restricted Security that, upon
receipt of any notice from the Company of the existence of any fact of the kind
described in Section 6(c)(iii)(D) hereof, such Holder will forthwith discontinue
disposition of Transfer Restricted Securities pursuant to the applicable
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 6(c)(xvi) hereof, or
until it is advised in writing (the “Advice”) by the Company that the use of the
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus. If so
directed by the Company, each Holder will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Transfer Restricted
Securities that was current at the time of receipt of such notice. In the event
the Company shall give any such notice, the time period regarding the
effectiveness of such Registration Statement set forth in Section 3 or 4 hereof,
as applicable, shall be extended by the number of days during the period from
and including the date of the giving of such notice pursuant to Section
6(c)(iii)(D) hereof to and including the date when each selling Holder covered
by such Registration Statement shall have received the copies of the
supplemented or amended Prospectus contemplated by Section 6(c)(xvi) hereof or
shall have received the Advice; provided, however, that no such extension shall
be taken into account in determining whether Additional Interest is due pursuant
to Section 5 hereof or the amount of such Additional Interest, it being agreed
that the Company’s option to suspend use of a Registration Statement pursuant to
this paragraph shall be treated as a Registration Default for purposes of
Section 5 hereof.

SECTION 7.    Registration Expenses.

(a)    All expenses incident to the Company’s and the Guarantors performance of
or compliance with this Agreement will be borne by the Company and the
Guarantors, jointly and severally, regardless of whether a Registration
Statement becomes effective, including, without limitation: (i) all registration
and filing fees and expenses (including filings made by any Initial Purchaser or
Holder with FINRA (and, if applicable, the fees and expenses of any “qualified
independent underwriter” and its counsel that may be required by the rules and
regulations of FINRA)); (ii) all fees and expenses of compliance with federal
securities and state securities or blue sky laws; (iii) all expenses of printing
(including printing certificates for the Exchange Securities to be issued in the
Exchange Offer and printing of Prospectuses), messenger and delivery services
and telephone; (iv) all fees and disbursements of counsel for the Company, the
Guarantors and, subject to Section 7(b) hereof, the Holders of Transfer
Restricted Securities;

 

14



--------------------------------------------------------------------------------

(v) all application and filing fees in connection with listing the Exchange
Securities on a securities exchange or automated quotation system pursuant to
the requirements thereof; and (vi) all fees and disbursements of independent
certified public accountants of the Company and the Guarantors (including the
expenses of any special audit and comfort letters required by or incident to
such performance).

Each of the Company and the Guarantors will, in any event, bear its internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expenses of
any annual audit and the fees and expenses of any Person, including special
experts, retained by the Company or the Guarantors.

(b)    In connection with any Registration Statement required by this Agreement
(including, without limitation, the Exchange Offer Registration Statement and
the Shelf Registration Statement), the Company and the Guarantors, jointly and
severally, will reimburse the Initial Purchasers and the Holders of Transfer
Restricted Securities being tendered in the Exchange Offer and/or resold
pursuant to the “Plan of Distribution” contained in the Exchange Offer
Registration Statement or registered pursuant to the Shelf Registration
Statement, as applicable, for the reasonable fees and disbursements of not more
than one counsel, who shall be Cahill Gordon & Reindel LLP or such other counsel
as may be chosen by the Holders of a majority in principal amount of the
Transfer Restricted Securities for whose benefit such Registration Statement is
being prepared.

SECTION 8.    Indemnification.

(a)    The Company and the Guarantors, jointly and severally, agree to indemnify
and hold harmless (i) each Holder and (ii) each Person, if any, who controls
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) any Holder (any of the Persons referred to in this clause
(ii) being hereinafter referred to as a “controlling person”) and (iii) the
respective officers, directors, partners, employees, representatives and agents
of any Holder or any controlling person (any Person referred to in clause (i),
(ii) or (iii) may hereinafter be referred to as an “Indemnified Holder”), to the
fullest extent lawful, from and against any and all losses, claims, damages,
liabilities, judgments, actions and expenses (including, without limitation, and
as incurred, reimbursement of all reasonable costs of investigating, preparing,
pursuing, settling, compromising, paying or defending any claim or action, or
any investigation or proceeding by any governmental agency or body, commenced or
threatened, including the reasonable fees and expenses of counsel to any
Indemnified Holder), joint or several, directly or indirectly caused by, related
to, based upon, arising out of or in connection with any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement or Prospectus (or any amendment or supplement thereto), or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as such losses, claims, damages, liabilities or expenses are
caused by an untrue statement or omission or alleged untrue statement or
omission that is made in reliance upon and in conformity with information
relating to any of the Holders furnished in writing to the Company by any of the
Holders expressly for use therein. This indemnity agreement shall be in addition
to any liability which the Company or any of the Guarantors may otherwise have.

 

15



--------------------------------------------------------------------------------

In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any of the
Indemnified Holders with respect to which indemnity may be sought against the
Company or the Guarantors, such Indemnified Holder (or the Indemnified Holder
controlled by such controlling person) shall promptly notify the Company and the
Guarantors in writing; provided, however, that the failure to give such notice
shall not relieve any of the Company or the Guarantors of its obligations
pursuant to this Agreement. Such Indemnified Holder shall have the right to
employ its own counsel in any such action and the fees and expenses of such
counsel shall be paid, as incurred, by the Company and the Guarantors
(regardless of whether it is ultimately determined that an Indemnified Holder is
not entitled to indemnification hereunder). The Company and the Guarantors shall
not, in connection with any one such action or proceeding or separate but
substantially similar or related actions or proceedings in the same jurisdiction
arising out of the same general allegations or circumstances, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) at any time for such Indemnified Holders, which
firm shall be designated by the Holders. The Company and the Guarantors shall be
liable for any settlement of any such action or proceeding effected with the
Company’s and the Guarantors’ prior written consent, which consent shall not be
withheld unreasonably, and each of the Company and the Guarantors agree to
indemnify and hold harmless any Indemnified Holder from and against any loss,
claim, damage, liability or expense by reason of any settlement of any action
effected with the written consent of the Company and the Guarantors. The Company
and the Guarantors shall not, without the prior written consent of each
Indemnified Holder, settle or compromise or consent to the entry of judgment in
or otherwise seek to terminate any pending or threatened action, claim,
litigation or proceeding in respect of which indemnification or contribution may
be sought hereunder (whether or not any Indemnified Holder is a party thereto),
unless such settlement, compromise, consent or termination includes an
unconditional release of each Indemnified Holder from all liability arising out
of such action, claim, litigation or proceeding.

(b)    Each Holder of Transfer Restricted Securities agrees, severally and not
jointly, to indemnify and hold harmless the Company, the Guarantors and their
respective directors, officers of the Company and the Guarantors who sign a
Registration Statement, and any Person controlling (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) the Company
or any of the Guarantors, and the respective officers, directors, partners,
employees, representatives and agents of each such Person, to the same extent as
the foregoing indemnity from the Company and the Guarantors to each of the
Indemnified Holders, but only with respect to claims and actions based on
information relating to such Holder furnished in writing by such Holder
expressly for use in any Registration Statement. In case any action or
proceeding shall be brought against the Company, the Guarantors or their
respective directors or officers or any such controlling person in respect of
which indemnity may be sought against a Holder of Transfer Restricted
Securities, such Holder shall have the rights and duties given the Company and
the Guarantors, and the Company, the Guarantors, their respective directors and
officers and such controlling person shall have the rights and duties given to
each Holder by the preceding paragraph.

(c)    If the indemnification provided for in this Section 8 is unavailable to
an indemnified party under Section 8(a) or (b) hereof (other than by reason of
exceptions provided in those Sections) in respect of any losses, claims,
damages, liabilities, judgments, actions or expenses referred to therein, then
each applicable indemnifying party, in lieu of indemnifying such indemnified

 

16



--------------------------------------------------------------------------------

party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Guarantors, on the one hand, and the Holders, on the other hand,
from the Initial Placement (which in the case of the Company and the Guarantors
shall be deemed to be equal to the total gross proceeds to the Company and the
Guarantors from the Initial Placement), the amount of Additional Interest which
did not become payable as a result of the filing of the Registration Statement
resulting in such losses, claims, damages, liabilities, judgments actions or
expenses, and such Registration Statement, or if such allocation is not
permitted by applicable law, the relative fault of the Company and the
Guarantors, on the one hand, and the Holders, on the other hand, in connection
with the statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative fault of the Company on the one hand and of the Indemnified Holder
on the other shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company or any of the Guarantors, on the one hand, or the Indemnified Holders,
on the other hand, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in the second paragraph of Section 8(a)
hereof, any legal or other fees or expenses reasonably incurred by such party in
connection with investigating or defending any action or claim.

The Company, the Guarantors and each Holder of Transfer Restricted Securities
agree that it would not be just and equitable if contribution pursuant to this
Section 8(c) were determined by pro rata allocation (even if the Holders were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to in the
immediately preceding paragraph. The amount paid or payable by an indemnified
party as a result of the losses, claims, damages, liabilities or expenses
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 8, none of the Holders (and its related Indemnified Holders) shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the total discount received by such Holder with respect to the Initial
Securities exceeds the amount of any damages which such Holder has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. The Holders’ obligations to contribute pursuant to this
Section 8(c) are several in proportion to the respective principal amount of
Initial Securities held by each of the Holders hereunder and not joint.

SECTION 9.    Rule 144A. Each of the Company and the Guarantors hereby agrees
with each Holder, for so long as any Transfer Restricted Securities remain
outstanding, to make available to any Holder or beneficial owner of Transfer
Restricted Securities in connection with any sale thereof and any prospective
purchaser of such Transfer Restricted Securities from such Holder or beneficial
owner, the information required by Rule 144A(d)(4) under the Securities Act in
order to permit resales of such Transfer Restricted Securities pursuant to Rule
144A under the Securities Act.

 

17



--------------------------------------------------------------------------------

SECTION 10.    Participation in Underwritten Registrations. No Holdermay
participate in any Underwritten Registration hereunder unless such Holder
(a) agrees to sell such Holder’s Transfer Restricted Securities on the basis
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements and (b) completes and executes all
reasonable questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-up letters and other documents required under the terms of such
underwriting arrangements.

SECTION 11.    Selection of Underwriters. The Holders of Transfer Restricted
Securities covered by the Shelf Registration Statement who desire to do so may
sell such Transfer Restricted Securities in an Underwritten Offering. In any
such Underwritten Offering, the investment banker(s) and managing underwriter(s)
that will administer such offering will be selected by the Holders of a majority
in aggregate principal amount of the Transfer Restricted Securities included in
such offering; provided, however, that such investment banker(s) and managing
underwriter(s) must be reasonably satisfactory to the Company.

SECTION 12.    Miscellaneous.

(a)    Remedies. Each of the Company and the Guarantors hereby agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Agreement and hereby agree to
waive the defense in any action for specific performance that a remedy at law
would be adequate.

(b)    No Inconsistent Agreements. Each of the Company and the Guarantors will
not on or after the date of this Agreement enter into any agreement with respect
to its securities that is inconsistent with the rights granted to the Holders in
this Agreement or otherwise conflicts with the provisions hereof. Neither the
Company nor any of the Guarantors has previously entered into any agreement
granting any registration rights with respect to its securities to any Person
other than the Registration Rights Agreement dated as of September 16, 2014 with
respect to the Existing Securities and a registration rights agreement with
respect to the Company’s 3.9375% convertible senior debentures due 2015 (none of
which remain outstanding). The rights granted to the Holders hereunder do not in
any way conflict with and are not inconsistent with the rights granted to the
holders of the Company’s or any of the Guarantors’ securities under any
agreement in effect on the date hereof.

(c)    Adjustments Affecting the Securities. The Company will not take any
action, or permit any change to occur, with respect to the Securities that would
materially and adversely affect the ability of the Holders to Consummate any
Exchange Offer.

(d)    Amendments and Waivers. The provisions of this Agreement may not be
amended, modified or supplemented, and waivers or consents to or departures from
the provisions hereof may not be given unless the Company has (i) in the case of
Section 5 hereof and this Section 12(d)(i), obtained the written consent of
Holders of all outstanding Transfer Restricted Securities and (ii) in the case
of all other provisions hereof, obtained the written consent of Holders of a
majority of the outstanding principal amount of Transfer Restricted Securities
(excluding any

 

18



--------------------------------------------------------------------------------

Transfer Restricted Securities held by the Company or its Affiliates).
Notwithstanding the foregoing, a waiver or consent to departure from the
provisions hereof that relates exclusively to the rights of Holders whose
securities are being tendered pursuant to the Exchange Offer and that does not
affect directly or indirectly the rights of other Holders whose securities are
not being tendered pursuant to such Exchange Offer may be given by the Holders
of a majority of the outstanding principal amount of Transfer Restricted
Securities being tendered or registered; provided, however, that, with respect
to any matter that directly or indirectly affects the rights of any Initial
Purchaser hereunder, the Company shall obtain the written consent of each such
Initial Purchaser with respect to which such amendment, qualification,
supplement, waiver, consent or departure is to be effective.

(e)    Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery:

(i)    if to a Holder, at the address set forth on the records of the Registrar
under the Indenture, with a copy to the Registrar under the Indenture; and

(ii) if to the Company or the Guarantors:

EnPro Industries, Inc.

5605 Carnegie Blvd., Ste. 500,

Charlotte, NC 28209-4674

Facsimile: (704) 731-1531

Attention: Robert S. McLean, Vice President, Chief Adminstrative Officer

and Secretary

with a copy to:    

Robinson, Bradshaw & Hinson, P.A.

101 North Tyron Street, Ste. 1900

Charlotte, North Carolina 28246

Facsimile: (704) 373-3955

Attention: Stephen M. Lynch, Esq.

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if telecopied; and on the next Business Day,
if timely delivered to an air courier guaranteeing overnight delivery.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

(f)    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and assigns of each of the parties, including,
without limitation, and without the need for an express assignment, subsequent
Holders of Transfer Restricted Securities;

 

19



--------------------------------------------------------------------------------

provided, however, that this Agreement shall not inure to the benefit of or be
binding upon a successor or assign of a Holder unless and to the extent such
successor or assign acquired Transfer Restricted Securities from such Holder.

(g)    Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

(h)    Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(i)    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW RULES THEREOF.

(j)    Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

(k)    Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Transfer Restricted Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

COMPANY: ENPRO INDUSTRIES, INC. By:  

/s/ Robert S. McLean

Name:   Robert S. McLean Title:   General Counsel, Chief Administrative  
Officer and Secretary

 

GUARANTORS: APPLIED SURFACE TECHNOLOGY, INC., as Guarantor By:  

/s/ Robert S. McLean

Name:   Robert S. McLean Title:   Vice President

BELFAB, INC.,

as Guarantor

By:  

/s/ Robert S. McLean

Name:   Robert S. McLean Title:   Vice President COLTEC INTERNATIONAL SERVICES
CO., as Guarantor By:  

/s/ Robert S. McLean

Name:   Robert S. McLean Title:   Chairman, President and CEO

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

COMPRESSOR PRODUCTS INTERNATIONAL LLC,

as Guarantor

By:  

/s/ Robert S. McLean

Name:   Robert S. McLean Title:   Vice President and Secretary

ENPRO ASSOCIATES, LLC,

as Guarantor

By:  

/s/ Robert S. McLean

Name:   Robert S. McLean Title:   Vice President and Secretary

ENPRO HOLDINGS, INC.,

as Guarantor

By:  

/s/ Robert S. McLean

Name:   Robert S. McLean Title:   Vice President and Secretary

FAIRBANKS MORSE, LLC,

as Guarantor

By:  

/s/ Robert S. McLean

Name:   Robert S. McLean Title:   Vice President

GARLOCK HYGIENIC TECHNOLOGIES, LLC,

as Guarantor

By:  

/s/ Christopher Drake

Name:   Christopher Drake Title:   Vice President and Secretary

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

GARLOCK PIPELINE TECHNOLOGIES, INC.,

as Guarantor

By:  

/s/ Christopher Drake

Name:   Christopher Drake Title:   Vice President and Assistant Secretary

GGB, INC.,

as Guarantor

By:  

/s/ Robert S. McLean

Name:   Robert S. McLean Title:   Vice President and Secretary

GGB LLC,

as Guarantor

By:  

/s/ Robert S. McLean

Name:   Robert S. McLean Title:   Vice President and Secretary

STEMCO KAISER INCORPORATED,

as Guarantor

By:  

/s/ Robert S. McLean

Name:   Robert S. McLean Title:   Vice President

STEMCO LP,

as Guarantor

By:  

/s/ Robert S. McLean

Name:   Robert S. McLean Title:   Vice President

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

STEMCO PRODUCTS, INC.,

as Guarantor

By:  

/s/ Robert S. McLean

Name:   Robert S. McLean Title:   Vice President

TECHNETICS GROUP DAYTONA, INC.,

as Guarantor

By:  

/s/ Robert S. McLean

Name:   Robert S. McLean Title:   Vice President TECHNETICS GROUP LLC, as
Guarantor By:  

/s/ Robert S. McLean

Name:   Robert S. McLean Title:   Vice President

TECHNETICS GROUP OXFORD, INC.,

as Guarantor

By:  

/s/ Robert S. McLean

Name:   Robert S. McLean Title:   Vice President

 

[Signature Page – Registration Rights Agreement]



--------------------------------------------------------------------------------

The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written:

 

MERRILL LYNCH, PIERCE, FENNER & SMITH         INCORPORATED As Representative of
the several Initial Purchasers By:   Merrill Lynch, Pierce, Fenner & Smith  

              Incorporated

By:  

/s/ Paul M. Liptak

  Director

 

[Signature Page – Registration Rights Agreement]